OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                                                 ..    ..
                   AUSTIN                             ..
           .




                    %r a $erlod ot ten pears or f&r a&h
          Q&5cB o? such Qerlod a3 may bs rsogullwd,
          but not longer, and connenolng Ylth the fls-
          -1 yew beginning Septenber 1, 1939, thorn                   ?         ~.
          1s ,htweby &mated and granted by the State
          of Texss to tho Central Colorado River Author-                    .
          lty fifty (56) pep cant OS all State ad valo-
          pem taxes collsoted           for @XlfW31 rswnue pm-
          poses upon tha QrOQSI’tyszxd fro% Qtu’aons ia’
          the county of Coleman, lnolucU.ng the rola                                 :
          acock belongZng to ra0road aowanies wblch
          &all. be asoertalned +?%dapportimed as now
          provided by lav.            The toes hereby damted
          shall be used by the said Central Colorsdo
,         Rlvor Authority Sop the purpose of carrying
          out the powers, duties antS funotlmn ounfer-             ~_..
          x$lu&xt~                $uthodt~ by’%he L%f+Nx’e
                                .
                                                       -,
             ~.~.::.it   .seenm to have iieen the igneml praotlee of the
    bglalatme           heretofore in olrrdlar ~legislatiork to p~ovlde fop
    the tax oolleotors            of the, affected counties to mske payment
    dir6ot to the reoitient            anariolpal eorporatlons or distrle3,
    mrely mportlng. sqh sstim to t&e Comptrollep;                 IXote the
    lots ~lnlrolved t? Aransas Pess w. Xeellfzg, 247 3. Y. 8185
    &azos ,Rlver, etc., mst. vs. Mocrav, 91 s. v, (26) ,665;
        is County          Flood Control Mstrlct     vs. Ma&n,~240 3. W.
      ” 1098. Hovtiver, the Leglalature Wthe A& under con-
     24
    9”
    ilderatlaa         in this opb.lon has not pravlded speclficak~y a
    Sathod for mklng payzmat~uf suah granted taxes to the Au-
    thority.             ,                                          .
               lh the mture- of’ the grmt to t&i htithtiity It
    VU necessarily   $xsplied in the Aat that aatual wyment of
    ?I% grmtstl taxes should be teads to tho Authority.     Whether
    Thor actur%l pamsnt Is to bs made directly by the Asaessor-
    Colleotor. 0~ by the State Treasurer won maelst of the
    tits fkoi the issessor-Colleator,.w10       the ordinary uour6e
    of Qproprlatl~    by ths LsglslOture, ls.leSt   to Ca8truatlcn.
    Obviously, some nethod vas wntenxplated, far otherwlse the
    Let itself would  be fktlle.
                                                .
                 me gemtil    11~9 require the Cbunty Tax corieatar
      lt outed   intervals to zay 0~8~ to the State Treasurer all
      tuss collected by him for the State.     Article 7249, Ver-
      ass &motated Civil Statutea, md Articles 720a aud 7261,
      tjfised Civil Statutes. . Senate Bill 99 do63 not.t3xpreaely
      -4      or nodI?- th% abow etatutes.    Hpt’, in OUTOQbliOB,
      ~6 it do 80 by necessary loplleaticm.      For the pur?me
      & tie Act my be fully acco@.lstreb, at t’ae same tlgte fol-         ’
      wm      Articles 7249s, 7260 Ltnd7261. In this conneotlcat         .
      &t my bo veil to observe that these monoga are colleoted
      far the State and it la on the theory that the purpose for
      &oh they vi11 be expmded 1s 8 State purpaaq that .t@
      ~Udityof      tbeACtmpbe     suBtM.nedr Also; gunetiq    tkm
      (trtr’r  dlsburs~    agent la the at&e Treasurer.
                    The proper procadum, one vbich cazmot be opea
,      ts qoestion,    is for th% Tax ABseosor-CoU%etor of Coleman
      CotlDtyto remit all Stete t&am collected       by him to the
       State Treasurer and to nake reorts      to the Couptroller In
       the %an~Muner ns vaa dorre b%f’o~% tho enactmnt. of Semite
       ul199.~.e..%a State TmasuTer, on varmuts drawn by the
       state Conptroller, vlll thou pay such fuqds over to the Dls-
    ~-‘tFiot. Bo further o~mprfetlon       by the Le~slature vlll. be
       SOC%Il~.       Braeos River, etb., Dlst. w. piccrnv, suprn;
       2~1~18Comty Flood Contx’ol llistrlot     vs. Hsnn, supra. At
     :thls point we would pause to say that lf’ Zn elth%r event aa
     .%dUtlondL appmpristla        vere neaessWy it wot$ld not be ob-
       YlLt%dby Lzsninn tho CoLlector pako dire& m-t           to t&
      Authority. &i&M         w; ,iWUxi County,. 1% $.-W. (26) 975,
       140 8. U. (26) 1109..
                  Ve do BOt mesll to S...y that tb%‘pl&&S?e     S~eSted
       bY you, for the County Tea. Collector to I?&&%direct dolivery
       to the District,   is neoessarily vzmq.      ha alrcxady oboewed
       tbo Iaglslatwe    expressly provided Por that procedure in other
    .- atilnr grants, evidently S.?Itbs vltm that express ‘l%glstitlozI
       VU neoeasary for It to be hsndled in that swnor.          In via??
       at this, and 0f Articles 7249~~ 7260 cad 7261, ve entertal.zt
       ~alulderclbleLdoubt as to the propriety of adopting t-hat mthti
                        we have no such doubts ooncernlng the procedlu's
       ~%i:::k?d~~          that ls, fo P the Tax Colltmto?? to send the
       maps to the State Tzvaimrer and for the latter to I3ake de-
       1i-Y to the Autfiorlty.       me Tre.3ssurer end Co3mtroller my
       *?t    tbelr -    proper meana of k%epiag accorolt sm! handle ‘.‘:. :
                   .   .     .                         ..       .’


                                 _,,~
                                                                         ,.~_~
                                                               -~-.._- ;....~.

                            _.   ‘.
                 . .   .*




                                           .__         _ _.~
                                                                0.
                                      -c         . .     :           ..




ATTORNEY GPN3RAL OF TEXAS